DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 128-147 are currently pending in the application.
Applicant’s election without traverse of Group I invention (128-145) in the reply filed on 06-29-2022 is acknowledged. Applicant additionally elected species in which endogenous co-receptor is not expressed on the surface of the cell, a recombinant co-receptor as CD8 and SEQ ID NO: 1 and SEQ ID NO: 2 as a chimeric CD8alpha chain and CD8beta as SEQ ID NO:2. 
Claims 146-147 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore claims 128-145 are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 138 and 139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 138 and 139 recite the limitation "the surface expression of the recombinant co-receptor" in line (a) and “the recombinant co-receptor” in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 128, 129, 131, 133, 134, 144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (WO2013074916A1). Instant claim 128 describes a cell derived from a lymphocyte comprising a first polynucleotide encoding a “recombinant co-receptor” which expresses CD3 but does not express endogenous TCR on the cell surface. The disclosure of Cooper et al describes immune cells, preferably T cells which comprise Th cells, cytotoxic T cells, memory T cells regulatory T cells and notably natural killer T cells a subset of T cells further comprising as a whole invariant NK-T cells and diverse NK-T cells (0068). The cells of the invention express recombinant chimeric antigen receptor molecules on the surface of the cell preferably inserted into the TCR locus of the target cell. Such targeting of the endogenous TCR locus thus results in the absence of expression of the endogenous TCR alpha and beta chain on the cell surface of modified cells (0006). As T lineage derived cells, the recombinant NK-T cells of the invention would be inherently expected to express endogenous CD3 chains as further evidenced by the disclosure that the recombinant T cells may be expanded by exposing the cells to an antibody directed to the CD3 complex (00124).  With respect to the claim 144 the disclosure of Cooper describes that populations of cells may be isolated (0016). In regards to claim 129, the chimeric antigen receptor of the disclosure of Cooper comprises an extracellular region, transmembrane which is linked to a (intracellular) cytoplasmic region(p60, claim 1). In regards to the claim 131 the expression of chimeric antigen receptor construct may be under the control of “regulated eukaryotic promoters” (0082).  In regards to claim 133, according to the disclosure of Cooper , the cell comprising the chimeric antigen receptor of the invention may co-express reporter genes and co-stimulatory molecules (0067). In regards to instant claim 134 , with respect to (b), as described above the cells of the invention may be any number of T cell subsets such as NK-T cells (diverse or invariant). 
Claims 137-143, 145 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belmont et al (US20030093818A1). Claim 137 describes a cell that is derived from mouse lymphocyte which comprises an extracellular region of human CD8alpha and a transmembrane and cytoplasmic region of mouse CD8alpha. The cell further “expresses” CD3 by does not express endogenous TCR “on the cell surface”.  The disclosure of Belmont describes T cells isolated from transgenic mice which have functionally inactivated endogenous T cell receptor loci (alpha and beta chains loci) and thus the mice do not express any endogenous TCR on the surface of immune cells (0002, 0017, 0038, 0197.) With regards to the expression of the CD3 molecule mice in which the human TCR alpha and beta chain loci are included would express these molecules on the cell surface in conjunction with the endogenous CD3 complex. In addition to disrupted expression of the endogenous TCR, the invention of Belmont also describes that heterologous co-receptor molecules may be added to the transgenic mice and additionally that these co-receptor mice may in certain aspects be chimeric molecules comprising the human CD8 extracellular domains and transmembrane and intracellular domains derived from the host species (for example mouse) (0126). The CD8 molecules of the invention would inherently comprise CD8 alpha chain and/or CD8 beta chain loci as known components of the “CD8” complex at the time of the invention.  In regards to the claim 138, the disclosure of Belmont describes that the transgene constructs when comprised in the animal of the invention may comprise regulatory sequence such as enhancers and promoters, the function of which is known to “regulate” gene expression.  In regards to claim 139 the co-receptor may be chimeric mouse-human CD8 (alpha or beta). In regards to the claim 140 cells of the transgenic animal express the G418 antibiotic resistance gene (neomycin phosphotransferase) useful for the detection (reporting) of ES cells that comprises the requisite genome modifications (0092). In regards to the claim 141 (b) the disclosure of Belmont describes that T cells of the mice of the invention may be isolated and analyzed to determine the surface expression of various molecules of interest (0197). In regards to the claim 142 isolated cells of the mouse of the invention of Belmont describes that mice with disrupted endogenous TCR loci may further comprise human TCR (alpha and beta) chain loci (unrearranged) which are then functionally rearranged (recombined) and expressed on the surface of T cells of the mouse of the invention (0188, 0016). The further description of claim 142 is congruent with the known structure of functionally recombined TCR alpha and beta chain expressed on cell surfaces. In regards to the claim 143, TCR of the transgenic mouse of the invention of Belmont would comprise co-stimulatory signaling regions of the native TCR alpha and beta chains.  With respect to the claim 145 the transgenic animals of the invention of Belmont may produce an immune response to an antigen comprising a population of T cells. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 128, 129, 132, 133, 134, 135, 136 are rejected under 35 U.S.C. 103 as being unpatentable over Belmont et al (US20030093818A1) and further in view of Wen et al (The Journal of Immunology, 2015, 195: 1459–1469). Claim 128 describes an isolated cell which expresses CD3 and does not express endogenous T cell receptor “on the cell surface”. As described above the disclosure of Belmont discloses transgenic mice which do not express the endogenous mouse derived TCR as the loci are disrupted (abstract, throughout). The cells of the mice of the invention of Belmont are additionally described as potentially comprising transgenic chimeric murine-human CD4 and/or CD8 co-receptors to allow for more natural aspects of co-receptor signalling is desired(0126). However, the disclosure of Belmont does not particularly describe that iNKT or diverse NKT cells are provided by the transgenic mice. The disclosure of Wen et al describes that there are significant differences between the NKT populations, particularly the iNKT CD8+ cell population between humans and mice. Wen describes transgenic mice in which human CD1d molecule has been knocked-in in addition to human TCR chains which are selected by/directed to lipid antigen associated with the CD1d molecule (abstract). Wen describes that mice are useful in studying in-vivo functional properties as well as screening mechanism for the therapeutics involving iNKT cells (1460 para 1). The disclosure of Wen further describes that CD8+ subset of iNKT cells are only found in humans and not mice (p1459, col.2 paragraph 2). It would therefore be obvious to utilize mice/cells of Belmont, comprising humanized chimeric CD8 and CD4 chains, a human TCR loci construct, and additionally the human CD1d molecules of Wen, to replicate in the “humanized” mice the production of unique human CD8+ iNKT cell population for purposes of investigating therapeutics involving iNKT cells in a pre-clinical mouse model. 
 In regards to the claim 129 the minimal limitations of the claim define a transmembrane protein such as chimeric or non-chimeric CD8 or CD4. In regards to the claim 132 the co-receptor may be CD8 (alpha-beta).  In regards to the claim 133 the cells of the disclosure of Belmont contain the G418 selectable marker system to allow for selection of transgene expressing embryonic stem cell mouse precursors. In regards to claim 134 the disclosure of Belmont describes that T cells of the invention mice may be analyzed after immunization (example 8, p18). In regards to the claim 135 the cells of Belmont are described as potentially expressing transgenic recombinant TCR on the surface of T cell which do not express the endogenous mouse TCR. In regards to claim 136 as described above the TCR- alpha and Beta chain molecules are fusion molecules of which the internal cytoplasmic region comprises a co-stimulatory signaling region. 
Claim 130, 131, 144, 145 are rejected under 35 U.S.C. 103 as being unpatentable over Belmont and Wen as applied to claim 129 above, and further in view of Macdonald et al. (US20140245466). The disclosure of Belmont teaches the limitations of claim 128 as described above and additionally describes that the transgenic mice (cells) of the invention may additionally comprise modified CD8 and CD4 molecules which comprise the extracellular domain from human CD4/8 and the intracellular domain derived from the mouse sequences but does not disclose sequence exactly comparable to the SEQ ID NO: 1 residues 183-212 as in instant claim 130.  However, the disclosure of Macdonald describes transgenic mice which express chimeric mouse/human CD4 and/or CD8  molecules and a chimeric human extracellular/ mouse transmembrane-intracellular molecule that is utilized to create transgenic mice of MacDonald (SEQ ID 54, sequence alignments). It would therefore be obvious to utilize said sequence as disclosed by MacDonald as the mouse derived sequence (intracellular) for purposes of creating chimeric human/mouse CD8 protein sequence. Furthermore, utilizing the mouse transmembrane/intracellular components would assure compatibility of said chimeric CD8 with other mouse TCR complex proteins and associated accessory signaling molecules.  
In regards to claim 131 the disclosure of Belmont describes that the transgene of the invention may include promoters and enhancers that occur naturally in the host species. As such the CD8 and CD4 genetic structure includes promoter and enhancer sequences that are alternatively regulated in classical peripheral T cells for example, so that only one of the species is found on the cell surface at a time. Additionally, the disclosure of MacDonald describes that the chimeric proteins of the discovery may be linked to regulatory sequences such as promoter and enhancer and silencer sequences (0031). The disclosure describes that the polynucleotide encoding the chimeric CD8 of the invention may be operably linked to the natural endogenous (mouse) CD8 enhancer and promoter elements which regulate the expression of the CD8 molecule as restricted in the peripheral T cell population to CD8 or CD4 co-receptor expression (0084-0087). A cell comprising the chimeric CD8 is thus provided (0114). The chimeric molecules of Belmont and Macdonald are therefore both expected to comprise “regulatable” genetic elements in the spirit of the instant application’s definition. 	
In regards to the instant claims 144 and 145 the requirement of a plurality of cells of claim 128 or 137 respectively the disclosure of both Belmont and MacDonald describe generation of transgenic mice that individually or collectively describe the limitations of claims 128 and 137. The disclosure of Belmont describes that mature T cells derived from mice of the invention are isolated (Belmont 0198) (MacDonald 0122) for the purpose of defining the particular functionally rearranged T cell receptor comprised in the cells. Thus, it would be obvious considering the disclosures of Belmont and Macdonald to create a cellular “library” from which a variety of MHC-peptide epitope specific TCR could be readily isolated for identifying useful reactive TCR as described by Belmont and Macdonald. 
Conclusion
Summary: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        /AMY E JUEDES/Primary Examiner, Art Unit 1644